Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millet et al. (U.S. Patent Publication No. 2013/0257344).
Regarding claim 1, Millet et al. teaches An electric vehicle support system comprising: a vehicle non-use state recognition unit which recognizes that an electric vehicle is in non-use state; a battery remaining amount recognition unit which recognizes a remaining amount of a battery loaded into the electric vehicle; (Abstract; See "A method is provided for controlling a power supply system of an automotive vehicle that includes at least one battery and at least one associated battery managing unit adapted to monitor the state of charge of the battery. During an off state of the vehicle, the state of charge level of each battery is monitored by the battery managing unit. If the state of charge monitored reaches a low state of charge threshold, an onboard communication device adapted to emit a critical state of charge level alarm to be received by an off-board reception device is activated. The power supply system includes a battery managing unit per battery and an alarm to emit a critical state of charge level alarm.") and a battery maintenance request unit which transmits, when the vehicle non-use state recognition unit recognizes that the electric vehicle is in non-use state, remaining amount recovery request information for requesting to recover the remaining amount of the battery to a maintenance reception communication terminal which receives a maintenance of the battery when the battery remaining amount recognition unit recognizes that the remaining amount of the battery is a first predetermined value or less. (Pars. 0034-0035; See "In case the state of charge (SOC) of service battery 10 reaches a low threshold, which can be, for instance, comprised between 30 and 50% of the nominal state of charge of battery 10, BMU 101 generates a critical state of charge level signal Scl 0 in network N2 whereby other components of the vehicle such as the gateway 20 and telematic gateway 30 are activated. In one example, such components shift from a so-called sleep mode, where they perform no function, to as so-called active mode where they are able to interact with other components. Such activation can result from, or depend on, switch 12 being controlled by BMU 101 so as to connect service battery 10 to gateway 20 and to telematic gateway 30." & "Once gateway 20 and telematic gateway 30 are activated, a critical state of charge level alarm Acl0 can be emitted by telematic gateway 30 to off-board server 100 so as to warn that service battery 10 has been discharged to a critical level. This alarm can be emitted in the form of a message warning that the state of charge SOC of service battery 10 has reached a critical level and that an intervention is required. Server 100 may transmit, this alarm to, for example, the laptop 200 of the vehicle owner or his mobile phone 300. The alarm may also be transferred to a fleet management system or to a repair shop management system, for example so that the particular vehicle is prioritized for example in a vehicle use schedule or in a maintenance schedule. The communication between server 100 and the telematic gateway 30 is preferably wireless and can use regular telephone communication protocols and systems such as GSM, GPRS or UMTS. The communication could also be based on WiFi/WLAN, for example to link the server of a repair shop to the vehicles on its parking lot, or WiMax, etc. .... In all these cases, the alarm emitted by the telematic gateway is not human-perceivable. It can be provided a human perceivable alarm to signal which vehicle has a battery at a low level of discharge, for example through a visual or sound alarm.")
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Millet et al. in view of Hioki et al. (U.S. Patent Publication No. 2013/0257344).
Regarding claim 2, Millet et al. teaches the electric vehicle support system according to claim 1, (see above) but fails to teach wherein the battery maintenance request unit transmits an electronic key which enables an operation of the electric vehicle to the maintenance reception communication terminal when transmitting the remaining amount recovery request information to the maintenance reception communication terminal.
Hioki et al. makes up for the deficiencies in Millet et al. Hioki et al. teaches wherein the battery maintenance request unit transmits an electronic key which enables an operation of the electric vehicle to the maintenance reception communication terminal when transmitting the remaining amount recovery request information to the maintenance reception communication terminal. (Pars. 0044 & 0055; See "The key unit 110 includes a wireless interface that is the same as that of a smart key (a mobile device of a smart entry system), and can perform locking and unlocking of the vehicle or other vehicle manipulations without using a physical key by communicating with the collation unit 130. The key unit 110 performs wireless communication with the dealer terminal 200 and determines whether or not the key unit 110 serves as a key of the vehicle 100 (a vehicle manipulation device) based on a result of authenticating the dealer terminal 200. That is, the user of the system can perform locking and unlocking of the vehicle or other vehicle manipulations by manipulating the dealer terminal 200 from the outside of the vehicle 100." & "The user of the dealer terminal 200 manipulates the input and output unit 206 to receive the electronic key data of the vehicle 100 from the key management server 400. The electronic key data transmitted from the key management server 400 is stored in the key management unit 210. When the user of the dealer terminal 200 uses the vehicle 100, the user performs a predetermined input manipulation in 
Millet et al. and Hioki et al. are both directed to support systems for vehicle operations and are obvious to combine because Millet et al. is improved with the electronic key system within Hioki et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Millet et al. in view of Hioki et al.
Regarding claim 3, Millet et al. fails to teach further comprising an electronic key use recognition unit which recognizes that the electric vehicle is in an electronic key use state where the electric vehicle is started by using the electronic key and the electric vehicle is operating, and an electronic key enabled service execution unit which executes at least either one of a first service for supporting an operation of the electric vehicle for a commissioned staff who is operating the electric vehicle and a second service for notifying a user of the electric vehicle of a state of the electric vehicle when the electronic key use recognition unit recognizes that the electric vehicle is in the electronic key use state.
Hioki et al. makes up for the deficiencies in Millet et al. Hioki et al. teaches further comprising an electronic key use recognition unit which recognizes that the electric vehicle is in an electronic key use state where the electric vehicle is started by using the electronic key and the electric vehicle is operating, (Pars. 0060-0062; See "The registration unit 402 is a functional unit that registers an issuance target of the electronic key of the vehicle 100. The registration unit 402 registers, for example, an issuance target of the electronic key based on an instruction from the owner terminal 600. The registration unit 402 may register an individual who is an issuance target of the electronic key or may register a terminal that is an issuance target of the electronic key. The registration unit 402 may further receive and register information on the return position when the vehicle 100 returns or information on an expiration period of and an electronic key enabled service execution unit which executes at least either one of a first service for supporting an operation of the electric vehicle for a commissioned staff who is operating the electric vehicle and a second service for notifying a user of the electric vehicle of a state of the electric vehicle when the electronic key use recognition unit recognizes that the electric vehicle is in the electronic key use state. (Par. 0055; See "The user of the dealer terminal 200 manipulates the input and output unit 206 to receive the electronic key data of the vehicle 100 from the key management server 400. The electronic key data transmitted from the key management server 400 is stored in the key management unit 210. When the user of the dealer terminal 200 uses the vehicle 100, the user performs a predetermined input manipulation in the vicinity of the vehicle 100 (within a communication range of the wireless communication) and transmits the electronic key data to the key unit 110 of the vehicle 100. Accordingly, the user can use the vehicle 100." & "When the maintenance is completed, the user of the dealer terminal 200 inputs that the maintenance is completed. Accordingly, a notification including information on the completion of the maintenance and a billing is transmitted to the owner terminal 600 directly or indirectly via another server.")
Millet et al. and Hioki et al. are both directed to support systems for vehicle operations and are obvious to combine because Millet et al. is improved with the electronic key system within Hioki et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention 
Regarding claim 7, Millet et al. teaches when the battery remaining amount recognition unit recognizes that the remaining amount of the battery is not less than a second predetermined value larger than the first predetermined value, charging completion information for notifying completion of charging of the battery to a communication terminal of the user of the electric vehicle as the second service but fails to teach wherein the electronic key enabled service execution unit performs processing for transmitting,
Hioki et al. makes up for the deficiencies in Millet et al. Hioki et al. teaches wherein the electronic key enabled service execution unit performs processing for transmitting, (Par. 0044; See “The key unit 110 includes a wireless interface that is the same as that of a smart key (a mobile device of a smart entry system), and can perform locking and unlocking of the vehicle or other vehicle manipulations without using a physical key by communicating with the collation unit 130. The key unit 110 performs wireless communication with the dealer terminal 200 and determines whether or not the key unit 110 serves as a key of the vehicle 100 (a vehicle manipulation device) based on a result of authenticating the dealer terminal 200. That is, the user of the system can perform locking and unlocking of the vehicle or other vehicle manipulations by manipulating the dealer terminal 200 from the outside of the vehicle 100.”)
Millet et al. and Hioki et al. are both directed to support systems for vehicle operations and are obvious to combine because Millet et al. is improved with the electronic key system within Hioki et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Millet et al. in view of Hioki et al.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Millet et al. in view of Hioki et al. in further view of Kato (U.S. Patent Publication No. 2008/0243330).
further comprising a traveling history recording unit which records a traveling history of the electric vehicle when the electronic key use recognition unit recognizes that the electric vehicle is in the electronic key use state, wherein the electronic key enabled service execution unit performs processing for transmitting information about the traveling history of the electric vehicle in the electronic key use state recorded by the traveling history recording unit to a communication terminal of the user of the electric vehicle as the second service.
Hioki et al. and Kato make up for the deficiencies in Millet et al. Hioki et al. teaches wherein the electronic key enabled service execution unit performs processing for transmitting (Par. 0044; See “The key unit 110 includes a wireless interface that is the same as that of a smart key (a mobile device of a smart entry system), and can perform locking and unlocking of the vehicle or other vehicle manipulations without using a physical key by communicating with the collation unit 130. The key unit 110 performs wireless communication with the dealer terminal 200 and determines whether or not the key unit 110 serves as a key of the vehicle 100 (a vehicle manipulation device) based on a result of authenticating the dealer terminal 200. That is, the user of the system can perform locking and unlocking of the vehicle or other vehicle manipulations by manipulating the dealer terminal 200 from the outside of the vehicle 100.”)
Kato teaches further comprising a traveling history recording unit which records a traveling history of the electric vehicle when the electronic key use recognition unit recognizes that the electric vehicle is in the electronic key use state, (Par. 0029; See "The data storage section 16 may further include a statistical database (not shown) including statistical data files and a travel history database (not shown) including travel history data files. Statistical data is stored as past record data in the statistical data files and similarly travel history data is stored as past record data in the travel history data files.") information about the traveling history of the electric vehicle in the electronic key use state recorded by the traveling history recording unit to a communication terminal of the user of the electric vehicle as the second service. (Par. 0036; See "The communicating section 38 may include a beacon receiver (not shown) for receiving various information such as general information and/or current traffic information which are transferred from a road traffic information center such as a VICS (Vehicle Information and Communication 
Millet et al., Hioki et al., and Kato are all directed to support systems for vehicle operations and are obvious to combine because Millet et al. is improved with the electronic key system within Hioki et al. and both Millet et al. and Hioki et al. are improved with the recorded travel history within Kato which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Millet et al. in view of Hioki et al. in further view of Kato.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Millet et al. in view of Hioki et al. in further view of Tripathi et al. (U.S. Patent Publication No. 2014/0035526).
Regarding claim 5, Millet et al. fails to teach further comprising a charging station search unit which searches for a nearest charging station as a charging station nearest from a current position of the electric vehicle, wherein the electronic key enabled service execution unit performs a route guidance to the nearest charging station searched for by the charging station search unit as the first service.
Hioki et al. and Tripathi et al. make up for the deficiencies in Millet et al. Hioki et al. teaches wherein the electronic key enabled service execution unit performs (Par. 0044; See “The key unit 110 includes a wireless interface that is the same as that of a smart key (a mobile device of a smart entry system), and can perform locking and unlocking of the vehicle or other vehicle manipulations without using a physical key by communicating with the collation unit 130. The key unit 110 performs wireless communication with the dealer terminal 200 and determines whether or not the key unit 110 serves as a key of the vehicle 100 (a vehicle manipulation device) based on a result of authenticating the dealer terminal 
Tripathi et al. teaches further comprising a charging station search unit which searches for a nearest charging station as a charging station nearest from a current position of the electric vehicle, (Par. 0086; See "In some embodiments, each charging station (e.g., the BCU or wireless communication device of each charging station) of a plurality of charging stations in a parking and charging facility may be in discovery mode until the charging station is connected with a vehicle. For example, the BCU of a charging station may periodically broadcast a discovery signal until a vehicle connects with the BCU. As another example, the BCU may wait for a signal to be received from a vehicle attempting to connect to the charging station. In some embodiments, each vehicle (e.g., the VCU or wireless communication device of each vehicle) may constantly be in a searching mode when in proximity to one or more charging stations, where the vehicle continuously searches for a connection with a charging station (e.g., a wireless communication device of a charging station). In some embodiments, a ranging device of a vehicle may begin determining a range or a distance automatically upon sensing a charging station in proximity to the vehicle. For example, a ranging device may begin automatically performing ranging (i.e., determining a distance or a range) when the VCU senses a wireless communication device signal from a charging station.") a route guidance to the nearest charging station searched for by the charging station search unit as the first service. (Par. 0074; See "Furthermore, the disclosed embodiments are applicable to parking areas ( e.g., parking lots) having one or more parking spaces, wherein at least one parking space within a parking area may comprise a base wireless charging system 102a. For example, a common parking area can contain a plurality of charging stations, each in a corresponding parking space of the common parking area. Guidance systems (not shown) may be used to assist a vehicle operator in positioning an electric vehicle 112 in a parking space of the parking area to align an electric vehicle induction coil 116 within the electric vehicle 112 with a base wireless charging system 102a. Guidance systems may include electronic based approaches (e.g., radio positioning, direction finding principles, and/or optical, quasi-optical and/or ultrasonic sensing methods) or mechanical-based approaches (e.g., vehicle wheel guides, tracks or stops), 
Millet et al., Hioki et al., and Tripathi et al. are all directed to support systems for vehicle operations and are obvious to combine because Millet et al. is improved with the electronic key system within Hioki et al. and both Millet et al. and Hioki et al. are improved with the charging station searching capabilities and guiding systems within Tripathi et al. which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Millet et al. in view of Hioki et al. in further view of Tripathi et al.
Regarding claim 6, Millet et al. fails to teach further comprising a charging station reach recognition unit which recognizes that the electric vehicle has reached a charging station, wherein the electronic key enabled service execution unit performs processing for exposing, when the charging station reach recognition unit recognizes that the electric vehicle has reached the charging station, a charging port of the electric vehicle as the first service.
Hioki et al. and Tripathi et al. make up for the deficiencies in Millet et al. Hioki et al. teaches wherein the electronic key enabled service execution unit performs (Par. 0044; See “The key unit 110 includes a wireless interface that is the same as that of a smart key (a mobile device of a smart entry system), and can perform locking and unlocking of the vehicle or other vehicle manipulations without using a physical key by communicating with the collation unit 130. The key unit 110 performs wireless communication with the dealer terminal 200 and determines whether or not the key unit 110 serves as a key of the vehicle 100 (a vehicle manipulation device) based on a result of authenticating the dealer terminal 200. That is, the user of the system can perform locking and unlocking of the vehicle or other vehicle manipulations by manipulating the dealer terminal 200 from the outside of the vehicle 100.”)
Tripathi et al. teaches further comprising a charging station reach recognition unit which recognizes that the electric vehicle has reached a charging station, (Par. 0078; See "When a vehicle, processing for exposing, when the charging station reach recognition unit recognizes that the electric vehicle has reached the charging station, a charging port of the electric vehicle as the first service. (Par. 0074; See "Guidance systems (not shown) may be used to assist a vehicle operator in positioning an electric vehicle 112 in a parking space of the parking area to align an electric vehicle induction coil 116 within the electric vehicle 112 with a base wireless charging system 102a. Guidance systems may include electronic based approaches (e.g., radio positioning, direction finding principles, and/or optical, quasi-optical and/or ultrasonic sensing methods) or mechanical-based approaches (e.g., vehicle wheel guides, tracks or stops), or any combination thereof, for assisting an electric vehicle operator in positioning an electric vehicle 112 to enable an induction coil 116 within the electric vehicle 112 to be adequately aligned with a charging induction coil within a charging base ( e.g., base wireless charging system 102a).")
Millet et al., Hioki et al., and Tripathi et al. are all directed to support systems for vehicle operations and are obvious to combine because Millet et al. is improved with the electronic key system within Hioki et al. and both Millet et al. and Hioki et al. are improved with the charging station searching capabilities and guiding systems within Tripathi et al. which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yashiro et al. (U.S Publication No. 2014/0088827) teaches an in-vehicle device controller.
Tarte (U.S Publication No. 2017/0369010) teaches a device and/or system deactivation for energy efficiency improvements in vehicle.
Yamamoto (U.S Publication No. 2020/0122600) teaches an electronic control device for in-vehicle use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
1/14/2022
/RUSSELL FREJD/Primary Examiner, Art Unit 3661